Beok, J.,
dissenting. The amendment which was disallowed being germane only to the stricken paragraph and not to the one to which it was proposed to add it, the judge properly repelled the same, and his doing so was not error.
The order disallowing the amendment was as follows: "This proposed amendment being this day offered is, in its present form, disallowed. So much of same as contains specific averments of fact as to the condition of the cable, its use and operation, and the result thereof, is not germane to paragraph 8 of the declaration, and hence not allowable as an amendment thereto; being, instead, germane only to paragraph 2 [to which a demurrer was sustained], the time for amendment of which has long since expired. So much of said proposed amendment as refers to plaintiff’s freedom from fault, and knowledge or lack of knowledge of plaintiff, is germane to said 8th paragraph of the declaration, and would be allowed if separated from the other averments of said proposed amendment. Plaintiff declining so to do, -and insisting on the allowance of the proposed amendment as it now stands, the court declines so to do, and the amendment as offered is therefore disallowed.”
Cited by counsel: Acts 1893, p. 56; Civil Code, § 5048; Ga. R. 115/97, 101; 96/807; 97/473; 111/862; 122/695; 120/785.
George Westmoreland and Henderson Hallman, for plaintiff.
Smith, Hammond & Smith, for defendant.